Exhibit 10.22

TWELFTH AMENDMENT TO SECOND AMENDED
AND RESTATED LEASE AGREEMENT

THIS TWELFTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT is made
and entered into as of January 1, 2007 by and among (i) each of the parties
identified on the signature page hereof as a landlord, as landlord
(collectively, “Landlord”), and (ii) FIVE STAR QUALITY CARE TRUST, a Maryland
business trust, as tenant (“Tenant”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as amended by that certain First
Amendment of Lease, dated as of May 17, 2005, that certain Second Amendment to
Second Amended and Restated Lease Agreement, dated as of June 3, 2005, that
certain Third Amendment to Second Amended and Restated Lease Agreement, dated as
of October 31, 2005, that certain other Third Amendment to Second Amended and
Restated Lease Agreement, dated as of December 30, 2005, that certain Letter
Agreement, dated as of March 13, 2006, that certain Fifth Amendment to Second
Amended and Restated Lease Agreement, dated as of September 1, 2006, that
certain Sixth Amendment to Second Amended and Restated Lease Agreement, dated as
of October 1, 2006, that certain Seventh Amendment to Second Amended and
Restated Lease Agreement, dated as of October 1, 2006, that certain Eighth
Amendment to Second Amended and Restated Lease, dated as of November 1, 2006,
that certain Ninth Amendment to Second Amended and Restated Lease, dated as of
November 1, 2006, that certain Tenth Amendment to Second Amended and Restated
Lease Agreement, dated as of November 6, 2006 (effective as of November 5,
2006), and that certain Eleventh Amendment to Second Amended and Restated Lease
Agreement, dated as of December 22, 2006 (as so amended, the “Consolidated
Lease”), Landlord leases to Tenant, and Tenant leases from Landlord, the Leased
Property (this and other capitalized terms used but not otherwise defined herein
having the meanings given such terms in the Consolidated Lease), all as more
particularly described in the Consolidated Lease; and

WHEREAS, on or about the date hereof, SNH/LTA Properties Trust has acquired
certain real property and related improvements known as Walking Horse Meadows
and located at 207 Uffelman Drive, Clarksville, Tennessee, as more particularly
described on Exhibit A-97 attached hereto (the “Walking Horse Property”); and

 


--------------------------------------------------------------------------------


 

WHEREAS, SNH/LTA Properties Trust, the other entities comprising Landlord and
Tenant wish to amend the Consolidated Lease to include the Walking Horse
Property;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.             Definition of Minimum Rent.  The definition for the term “Minimum
Rent” set forth in Section 1.69 of the Consolidated Lease is hereby deleted in
its entirety and replaced with the following:

“Minimum Rent”  shall mean the sum of Thirty-Nine Million Eight Hundred Twelve
Thousand Thirty-Six Dollars ($39,812,036) per annum.

2.             Definition of Hermitage/Marsh View/Somerset Properties.  The
definition for the term “Hermitage/Marsh View/Somerset Properties” set forth in
Section 1.103 of the Consolidated Lease is hereby deleted in its entirety and
replaced with the following new definition of “Hermitage/Marsh
View/Somerset/Walking Horse Properties”:

“Hermitage/Marsh View/Somerset/Walking Horse Properties”  shall mean the
Properties located on the Land described in Exhibits A-93 through A-97 attached
hereto.

3.             Leased Property.  Section 2.1 of the Consolidated Lease is hereby
amended by deleting subsection (a) in its entirety and replacing it with the
following:

(a)           those certain tracts, pieces and parcels of land as more
particularly described in Exhibits A-1 through A-97 attached hereto and made a
part hereof (the “Land”).

4.             Replacement of Defined Term “Hermitage/Marsh View/Somerset
Properties”.  The Consolidated Lease is hereby amended by deleting each
reference therein to the defined terms “Hermitage/Marsh View/Somerset Property”
or “Hermitage/Marsh View/Somerset Properties” and replacing them with references
to “Hermitage/Marsh View/Somerset/Walking Horse Property” or “Hermitage/Marsh
View/Somerset/Walking Horse Properties” (as applicable).

 

2


--------------------------------------------------------------------------------


 

5.             Exhibit A.  Exhibit A to the Consolidated Lease is hereby amended
by adding Exhibit A-97 attached hereto following Exhibit A-96 to the
Consolidated Lease.

6.             Ratification.  As amended hereby, the Consolidated Lease is
hereby ratified and confirmed.

[SIGNATURE PAGE FOLLOWS]

 

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Twelfth Amendment to
Second Amended and Restated Lease Agreement to be duly executed, as a sealed
instrument, as of the date first set forth above.

 

LANDLORD:

 

 

 

 

 

ELLICOTT CITY LAND I LLC, ELLICOTT CITY LAND II LLC, HRES2 PROPERTIES TRUST, SNH
CHS PROPERTIES TRUST, SPTIHS PROPERTIES TRUST, SPT-MICHIGAN TRUST, SPTMNR
PROPERTIES TRUST, SNH/LTA PROPERTIES TRUST, and SNH/LTA PROPERTIES GA LLC

 

 

 



By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

President, Chief Operating Officer and Secretary

 

 

of each of the foregoing entities

 

 

 

 

TENANT:

 

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 



By:

/s/ Bruce J. Mackey Jr

 

 

 

Bruce J. Mackey Jr.

 

 

Treasurer, Chief Financial Officer

 

 

and Assistant Secretary

 

4


--------------------------------------------------------------------------------


 

The following exhibit has been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

EXHIBIT A-97  WALKING HORSE PROPERTY

 


--------------------------------------------------------------------------------